DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 06/04/2020 and 02/09/2021 have been acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1, 11, 21, and 30 are directed towards methods of fabricating an acoustic resonator device. Claims 1, 11, 21, and 20 include all of the limitations of claim 1 of parent application 15/784,919 corresponding to US 10,355,659 respectively, and therefore are allowable for similar reasons; the examiner notes that claims 1, 11, 21, and 30 are not rejected under double patenting because each of claims 1, 11, 21, and 30 include limitations that are not present in the claims of 10,355,659 (e.g. forming a first TCL overlaying the piezoelectric layer in claim 1, forming a first TCL overlaying the piezoelectric film in claim 11, forming a first TCL overlaying the piezoelectric film and forming a second piezoelectric film overlaying the TCL and the first piezoelectric film thereby forming a piezo temperature compensation stack in claim 21, and the first passivation layer is characterized by a thickness of 500 to 5000 angstroms and the second passivation layer is characterized by a thickness of 500 to 5000 angstroms in claim 30), and therefore a double patenting rejection is not applicable. Specifically, the prior art fails to disclose or render obvious the following limitations from claims 1, 11, 21, and 30 respectively:
forming a device on a growth substrate, the device comprising in order a piezoelectric film, a first electrode, a first passivation layer, a sacrificial layer, and a support layer, polishing the support layer, forming a bonding support layer on a bond substrate, flipping the device on the growth substrate and bonding the polished support layer to the bonding support layer to form a bonded device, removing the growth substrate, forming an electrode contact via and 

The following are the closest prior art that alone or in combination do not disclose or render obvious the limitations of claims 1, 11, 21, and 30 respectively:
US2009/0102319 that discloses forming a similar “device on the growth substrate” according to claim 1 (See Fig 10A-B process a-h) and the flipping and bonding step (see Fig 10B process i), but does not disclose etching the support layer to form an air cavity that is between the device on the growth substrate and the bonding support layer when the device is flipped and bonded to the bond substrate, or forming the top metal physically coupled to the first electrode through the electrode contact via.
US 2005/0255234 discloses methods of manufacturing an acoustic resonator wherein a device is flipped and bonded to a bonding substrate to form an air gap (see 12b in Fig 4D-F and 6C-E and 9b in Fig 5C-5E), however this reference does not disclose the particular claimed structures of the device (the growth substrate, the piezoelectric film, the first electrode, the first passivation layer, the support layer, and the air cavity) or forming a top metal physically coupled physically coupled to a first electrode overlaying the piezoelectric film through an electrode contact via passing through the piezoelectric film.
US 2006/0284707 discloses a method of making a film bulk acoustic resonator wherein a layer of silicon dioxide located in or adjacent to the resonator stack forms an effective temperature compensating element (109), However, this reference does not disclose the particular steps of manufacturing the acoustic resonator device as claimed.

Claims 1-38 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729